In denying the application for a hearing in this court after decision in the district court of appeal of the first appellate district, we deem it proper to say that the statement in the opinion of the district court of appeal to the effect that no objection was made to the qualifications of the witness Downie as an expert is, in our opinion, erroneous, as *Page 155 
the objection "that the proper foundation had not been laid" fairly presented the question of the sufficiency of the evidence as to the expert qualifications of the witness. However, we are of the opinion that there was sufficient evidence as to such qualifications, and in so far as this ground was concerned, the objection was properly overruled.
The application for hearing is denied.
All the Justices concurred.